Case 4:19-cv-00573-CVE-FHM Document 26-8 Filed in USDC ND/OK on 12/30/19 Page 1 of 4




                                EXHIBIT 8
Case 4:19-cv-00573-CVE-FHM
     4:19-cv-00306-JED-FHM Document 26-2
                                    26-8 Filed in USDC ND/OK on 08/22/19
                                                                12/30/19 Page 2 of 4
Case 4:19-cv-00573-CVE-FHM
     4:19-cv-00306-JED-FHM Document 26-2
                                    26-8 Filed in USDC ND/OK on 08/22/19
                                                                12/30/19 Page 3 of 4
Case 4:19-cv-00573-CVE-FHM
     4:19-cv-00306-JED-FHM Document 26-2
                                    26-8 Filed in USDC ND/OK on 08/22/19
                                                                12/30/19 Page 4 of 4
